Citation Nr: 1428727	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease status post coronary artery bypass graft and stent placement. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to June 1980 and April 1982 to January 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for coronary artery disease and assigned a 10 percent rating. 

The Veteran's paper claims file as well as his Virtual VA paperless claims file have been reviewed and considered herein.  

April 2011 medical reports indicate that the Veteran's PTSD has worsened.  As such, the issue of entitlement to an increased rating for PTSD has been raised by the record.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Additionally, the evidence suggests that the Veteran is unemployed.  The issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue is listed on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In May 2012, the Veteran's representative essentially contends that the Veteran's coronary artery disease worsened since the most recent examination, which was conducted in March 2010.  In this regard, the Board acknowledges that the RO scheduled the Veteran for a VA examination in February 2012.  However, the Veteran canceled the examination due to where it was being held, i.e., location.  There is also a notation in the claims file suggesting that the Veteran did not wish to proceed with the claim.  The notation is insufficient to effectuate the withdrawal of the claim.  38 C.F.R. § 20.204 (2013).  Moreover, the Veteran's representative has continued to prosecute the Veteran's claim.  Accordingly, additional action is required.  The RO shall contact the Veteran and his representative to determine if the Veteran wishes to pursue his claim for a disability rating in excess of 10 percent for his coronary artery disease and if so, the Veteran should specify at which location he prefers to schedule the VA examination.  If the Veteran does wish to continue with his appeal, the RO shall schedule the Veteran for a contemporaneous VA examination to assess the current nature, extent, and severity of his coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As previously noted, the record suggests that the Veteran is unemployable to due to his service connected disabilities.  Additional action for this matter is warranted. 

Finally, efforts to obtain relevant VA treatment records dated after December 2011, as well as any pertinent private medical reports, to include annual cardiovascular treatment at the Mayo Clinic dated since May 2008 and from St. Mary's Hospital, should be made.  

The case is REMANDED for the following action:

1. Contact the Veteran and his representative to determine whether the Veteran wishes to proceed with his claim for a higher disability rating and if so, the Veteran should specify at which VA facility he prefers to schedule the examination.  See 38 C.F.R. § 20.204 (2013). 

2. Obtain pertinent outstanding records of VA treatment dated after December 2011 and associate them with the record.  If any records are unavailable, document the unavailability within the claims file.   

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent private treatment records from the Mayo Clinic dated since May 2008, to include annual cardiovascular treatment, and any pertinent outstanding records from St. Mary's Hospital. Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. 

4. If the Veteran wishes to proceed with the claim for a higher disability rating for his heart disorder, then schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his coronary artery disease.  Associate any pertinent, outstanding records with the claims file.  The claims file must be made available to and reviewed by the examiner.  

All necessary tests and studies should be conducted. 

The examiner should describe all pertinent symptomatology, including but not limited to: 

(a) whether there is congestive heart failure (and the number of episodes in each of the past years); 

(b) the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; 

(c) whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; and 

(d) whether continuous medication is required.  

Furthermore, the examiner should discuss the Veteran's contention that he experiences flare-ups that last more than 5 minutes at least once per week that are productive of dizziness, fatigue, weakness, and angina.  See May 2014 appellant brief. 

The examiner shall also determine whether the Veteran had an aneurysm of any large artery, arteriosclerosis obliterans, or Buerger's Disease.  The examiner shall discuss the Veteran's contention that he experiences claudication.  See May 2012 Representative's statement.   

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected heart disorder, or his service-connected disabilities in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner should identify and explain the medical basis or bases for each opinion and identify the pertinent evidence of record, to include the Veteran's lay statements.  He or she must clearly outline a rationale for the opinion and provide a discussion of the medical principles involved.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 
 
5.  Then readjudicate the claim for a higher disability rating for the Veteran's service-connected heart disorder under all applicable diagnostic codes and entitlement to TDIU.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



